Carley, Judge,
dissenting.
I must respectfully dissent from Division 1 of the majority’s opinion wherein it holds that, in order for a recovery of attorney’s fees to be authorized, there must be “evidence of ‘the actual costs of the attorney’ as well as evidence of the reasonableness of those costs. Brannon Enterprises [, Inc.] v. Deaton, 159 Ga. App. 685, 686 (285 SE2d 158) (1981); Sun v. Langston, 170 Ga. App. 60, 62 (3) (316 SE2d 172) (1984).” (p. 363) There is no doubt that evidence of the amount of “the actual costs of the attorney,” coupled with evidence that such amount was reasonable, will authorize a recovery of attorney’s fees. I cannot, however, agree with the majority that this is the only way in which a plaintiff can meet his evidentiary burden and that a recovery of attorney’s fees is dependent upon his production of evidence of “the actual costs of the attorney” and of the reasonableness thereof. Accordingly, I must respectfully dissent.
Neither of the two cases cited by the majority supports its holding in Division 1. It has long been the law of this State that a plaintiff cannot rely merely upon proof of the amount of actual costs incurred as attorney’s fees as evidentiary support for an award under OCGA § 13-6-11. See Allen v. Harris, 113 Ga. 107, 108 (4) (38 SE 322) (1901). “The plaintiff, by merely paying a given amount to his attorney, could not bind the defendants for this amount unless there were some evidence that the amount so paid was reasonable, and unless it was found so to be by the jury trying the cáse.” Patterson & Co. v. Peterson, 15 Ga. App. 680, 684 (4) (84 SE 163) (1914). Brannon Enterprises v. Deaton, supra, and Sun v. Langston, supra, are merely two decisions from a long line of cases holding that proof of actual costs unaccompanied by proof of the reasonableness thereof is not a suffi*365cient evidentiary basis for a recovery of attorney’s fees. Neither case supports the majority’s proposition that proof of actual costs and the reasonableness thereof is the only evidentiary foundation which will support a recovery of attorney’s fees.
There is no authority to support the majority’s holding in Division 1. The existing authority is to the contrary. The law recognizes that there is no requirement for the plaintiff to have “paid the attorney it was necessary for him to employ. In the absence of any agreement as to the amount of the fee, the attorney is entitled to compensation quantum meruit. The plaintiff’s right to recover would not be defeated by reason of the fact that he had not paid his counsel fees at the time of the trial, where evidence was introduced as to the value of the services rendered, which authorized the amount returned by the jury in its verdict.” O’Neal v. Spivey, 167 Ga. 176, 177 (3) (145 SE 71) (1928). Thus, assuming that attorney’s fees are otherwise shown to be recoverable in a case, the plaintiff therein cannot recover an amount greater than the evidence shows that he is legally obligated to pay his attorney. He can, however, recover so much of that amount as is shown to be reasonable and regardless of whether it has actually been paid. If plaintiff’s evidence shows an express contract with his counsel for a definite amount of attorney’s fees, he will be entitled to recover that amount to the extent that the contract price is otherwise shown to be reasonable. See Allen v. Harris, supra; Patterson & Co. v. Peterson, supra; Brannon Enterprises v. Deaton, supra; Sun v. Langston, supra. If, on the other hand, the plaintiff’s evidence does not show an express contract for a definite amount of attorney’s fees, he will be entitled to recover the reasonable value of his attorney’s services and, in such a case, testimony “as to what would be a reasonable fee under the circumstances” is relevant and admissible evidence. (Emphasis supplied.) Mutual Life Ins. Co. v. Chambliss, 131 Ga. 60, 63 (3) (61 SE 1034) (1908). See also Bankers Health &c. Ins. Co. v. Plumer, 67 Ga. App. 720, 727 (2) (21 SE2d 515) (1942); Altamaha Convalescent Center v. Godwin, 137 Ga. App. 394 (224 SE2d 76) (1976).
If the majority were correct, no case would authorize the introduction, as evidence which is relevant and admissible to a recovery of attorney’s fees, such testimony as relates to a reasonable fee under the circumstances. The cases would limit the introduction of testimony to the issue of whether the actual fee was reasonable and would bar a recovery of attorney’s fees where no actual fee had been proved. The cases, of course, recognize that attorney’s fees are recoverable even where there is no actual agreement as to attorney’s fees. See O’Neal v. Spivey, supra; Mutual Life Ins. Co. v. Chambliss, supra; Bankers Health &c. Ins. Co. v. Plumer, supra; Altamaha Convalescent Center v. Godwin, supra. There being nothing to indicate that this case is not of the latter type and should not have been tried as *366such, I would hold that the expert opinion testimony in this case as to a reasonable attorney’s fee authorized the jury to make its award, notwithstanding the absence of any evidence as to whether actual costs had been incurred by appellees. Because there was sufficient evidence to authorize the jury to find that appellees were entitled to a recovery of attorney’s fees under OCGA § 13-6-11,1 must dissent from the majority’s reversal of the judgment in favor of appellees.
I am authorized to state that Presiding Judge Deen and Judge Pope join in this dissent.